NUMBER 13-22-00159-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


DEMESTRA ROSS,                                                            Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                    On appeal from the 85th District Court
                         of Brazos County, Texas.


                         MEMORANDUM OPINION

 Before Chief Justice Contreras and Justices Benavides and Tijerina
            Memorandum Opinion by Justice Benavides

      Demestra Ross, proceeding pro se, appeals from the denial of his motion for post-

conviction DNA testing. See TEX. CODE CRIM. PROC. ANN. art. 64.01 (“Chapter 64”). By

what we construe as a single issue with multiple sub-parts, Ross contends that the trial
court erred in denying his motion because he satisfied Chapter 64’s requirements. 1 We

affirm.

                                           I.      BACKGROUND

A.        The Crimes

          According to a probable cause affidavit, on March 3, 2008, a person entered a

Shell gas station, brandished a “small silver gun,” and demanded money from the clerk.

The clerk said that the assailant was a black male; approximately 5′9″ to 5′11″ tall;

weighed between 180 and 200 pounds; and “was wearing a ski mask, a baby blue ball

cap, a long[-]sleeve sweater[,] and a pair of gloves.” The police reviewed a surveillance

video of the incident and observed the assailant flee with “the cash register.”

          Three days later, a person entered a liquor store, brandished a “black handled,

chrome derringer,” and demanded money from the two clerks. One of the clerks said the

assailant was a black male; 6′1″ to 6′3″ tall; weighed between 180 and 200 pounds; and

“was wearing a blue baseball cap, amber colored oval shaped glasses, black leather

jacket (knee length), sweater pulled over his face, blue fabric gloves, blue jeans, and blue

and white athletic shoes.” The assailant left the scene with “five First National Bank bags”

containing cash and coins.

B.        The Investigation

          Approximately two weeks later, local police officers were preparing to execute a

search warrant at the residence of Leola Maxey on unrelated robberies when Maxey and


          1This appeal was transferred to us from the Tenth Court of Appeals in Waco pursuant to a docket-
equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. §§ 22.220(a)
(delineating the jurisdiction of appellate courts), 73.001 (granting the supreme court the authority to transfer
cases from one court of appeals to another at any time that there is “good cause” for the transfer).
                                                       2
Ross arrived at the residence in a red Jeep driven by Maxey. The police later determined

that Maxey had rented the Jeep while her vehicle was being serviced and that Ross was

living with Maxey at her residence.

        During the search of the residence, police found First National Bank bags with

receipts from the liquor store, a black coat resembling the one worn by the assailant

during the liquor store robbery, and a box of blue gloves. A search of the Jeep yielded a

chrome derringer with a black handle, amber colored glasses, a blue baseball cap, and

other items of clothing, which, according to police, resembled clothing worn by the

assailant during the robberies.

        Police noted that Ross, a black male, 5′11″ tall, and weighing 195 pounds,

generally fit the description provided by the clerks at both stores. After initially refusing to

cooperate, Maxey later led police to an illegal dumping site where they recovered the

cash register from the gas station. She acknowledged that she owned the chrome

derringer but said that Ross occasionally borrowed it.

C.      The Trial

        Ross was indicted on three counts of aggravated robbery, but the State only

proceeded on two counts at trial. The various items discovered during the searches, as

well as the cash register, were admitted into evidence. Among other witnesses, Maxey

testified on behalf of the State. 2

        An expert for the State found a partial palm print on the cash register but

determined that the print was not suitable for comparison. A defense expert disagreed;

        2We note that although the trial court took judicial notice of the reporter’s record from the trial, we
have only been provided with small portions of the trial record. Leola Maxey’s testimony was not included.
                                                      3
he testified that the partial palm print was sufficient for comparison and did not match

Ross’s palm prints.

      During closing arguments, Ross’s trial counsel questioned Maxey’s credibility,

saying “she’s embezzled money from a bank, and she’s robbed a bank at gunpoint.” In

his opinion, the evidence indicated that Maxey was at least an accomplice to the

robberies, and he suggested that the perpetrator may have been one of several other

males that spent the night at her residence.

      He also criticized the thoroughness of the police investigation. In particular, he

pointed out that the State failed to test any of the other evidence for prints. He also

acknowledged that he and the prosecutors had handled some of this evidence without

gloves.

      And you know what’s interesting is we have no physical, scientific, forensic
      evidence ever presented by the Government in this entire trial. None of
      these receipts were printed, checks, lottery tickets, bags, gun. There [are]
      prints on here right now, probably from me and [the prosecutors]. And
      remember [Maxey] said that [Ross] was the one that put the gun in the car.
      We would have been able to know that for sure if they would have taken the
      time to print it. But the first time you ever saw any forensic evidence was
      from the defense. And no forensic evidence was taken in this case until last
      Friday, 16 months after these crimes were alleged to have been committed.

      The jury found Ross guilty on both counts of aggravated robbery, and after

pleading “true” to an enhancement paragraph, Ross was sentenced to concurrent sixty-

year terms of confinement. He filed a direct appeal, which was denied by our sister court.

See Ross v. State, No. 10-09-00249-CR, 2010 WL 4572693, at *6 (Tex. App.—Waco

Nov. 10, 2010, pet. ref’d) (mem. op., not designated for publication).




                                               4
D.      The Motion for Post-Conviction DNA Testing

        In 2021, Ross requested the appointment of counsel to represent him in a Chapter

64 proceeding. See TEX. CODE CRIM. PROC. ANN. art. 64.01(c) (“A convicted person is

entitled to counsel during a proceeding under this chapter. The convicting court shall

appoint counsel for the convicted person if the person informs the court that the person

wishes to submit a motion under this chapter, the court finds reasonable grounds for a

motion to be filed, and the court determines that the person is indigent.”). In a supporting

affidavit, Ross suggested that if the gun, cash register, receipts, and coins were “tested

for his DNA, it will show that such evidence was never touched by [him].” Instead, Ross

believed the results “would show [the DNA of] another suspect”; namely, Maxey.

According to Ross, this combination—the lack of his DNA and the presence of Maxey’s

DNA on the evidence—would disprove the State’s theory of the case and demonstrate

that he “had no role in such events.”

        The State opposed Ross’s request for appointment of counsel, arguing that the

evidence either no longer existed, was not in a condition making testing possible, or had

not been subject to a proper chain of custody. See id. art. 64.03(a)(1)(A)(i), (ii). The State

provided affidavits, photos, and portions of the trial transcript, which demonstrated the

following: (1) there are no coins in the State’s possession, and the court reporter’s exhibit

list does not refer to any coins being admitted as evidence; (2) the police found the cash

register at an illegal dumpsite prone to flooding; (3) the gun, receipts, and other evidence

were likely handled by several people without gloves leading up to and during the trial 3;


        3 In addition to the statement by Ross’s trial counsel during closing arguments, the State provided
an affidavit from prosecuting attorney Brian Baker, who said it was “possible” that he handled the evidence
                                                    5
(4) since the trial, some of the evidence had been comingled together in boxes, but most

of the evidence, including the gun and receipts, were maintained in separate plastic bags

or envelopes. The State also pointed out that witnesses at both robberies said the

assailant was wearing gloves and that Ross’s expert already testified at trial that he

recovered a partial print from the cash register that did not belong to Ross.

        Ross filed a response. He pointed out that though the prosecutor and his trial

counsel were uncertain about how the evidence was handled, he distinctly remembered

them wearing gloves during trial.

        The trial court determined that Ross had failed to demonstrate reasonable grounds

to conduct DNA testing on the evidence and denied his request for appointed counsel.

See id. Ross then filed a pro se motion for post-conviction DNA testing based on the

same grounds. See id. art. 64.03. The trial court denied the motion and issued findings of

fact and conclusions of law, including the following:

        13.      The Court finds that the District Clerk’s Office does not possess any
                 coins.

        ....

        16.      The reporter’s record from the appeal of the jury trial in this case
                 shows that the exhibits in question have been contaminated for
                 purposes of DNA testing . . . .

        17.      The Court also finds that [Ross] has not stated sufficient facts in his
                 motion to support DNA testing of the fingerprint from the cash
                 register drawer, where his own trial expert testified that the print did
                 not belong to [Ross].

        18.      The Court also finds that the exhibits in question have been

without gloves while preparing for trial and “probable” that he did so during trial. He agreed that Ross’s trial
counsel handled evidence without gloves during trial and said the jury and court reporter may have also
handled the evidence without gloves.
                                                       6
              contaminated for purposes of DNA testing, based on [the affidavit of
              Brian Baker and the storage of the evidence after trial].

       19.    The Court again finds that the manner in which the derringer gun, the
              fingerprint from the cash register drawer and receipts were handled
              and stored shows that those items have not been subjected to a
              chain of custody for purposes of DNA testing sufficient to establish
              that said evidence ha[s] not been substituted, tampered with,
              replaced, or altered in any material respect; said evidence is
              contaminated.

       This appeal ensued.

                     II.     STANDARD OF REVIEW & APPLICABLE LAW

       We review a trial court’s decision to deny a motion for post-conviction DNA testing

under a bifurcated standard of review. Reed v. State, 541 S.W.3d 759, 768 (Tex. Crim.

App. 2017); Rivera v. State, 89 S.W.3d 55, 59 (Tex. Crim. App. 2002). Under this

standard, we afford almost total deference to a trial court’s determination of issues of

historical fact and its application of the law to fact issues that turn on determinations of

witness credibility and demeanor, but we review de novo the trial court’s application of

the law to fact issues that do not turn on determinations of witness credibility and

demeanor. Reed, 541 S.W.3d at 768–69; Holberg v. State, 425 S.W.3d 282, 284–85 (Tex.

Crim. App. 2014). Accordingly, when, as here, the trial court relies on the trial record,

photos, and affidavits submitted by the parties, the trial court is in no better position than

we are to make its decision, and we review the issues de novo. See Smith v. State, 165

S.W.3d 361, 363 (Tex. Crim. App. 2005). “If the trial court’s decision is correct under any

theory of law applicable to the case, we will sustain it.” Evans v. State, 628 S.W.3d 358,

362–63 (Tex. App.—Fort Worth 2021, no pet.) (citing State v. Ross, 32 S.W.3d 853, 855–

56 (Tex. Crim. App. 2000)); see also Scott v. State, No. 14-08-01060-CR, 2010 WL

                                              7
1236320, at *1 n.2 (Tex. App.—Houston [14th Dist.] Apr. 1, 2010, pet. ref’d) (mem. op.,

not designated for publication).

       To be entitled to post-conviction DNA testing, a convicted person must satisfy the

requirements of Chapter 64. See TEX. CODE CRIM. PROC. ANN. art. 64.03. As a threshold

matter, the convicted person must first establish that the evidence sought to be tested

“still exists.” Id. art. 64.03(a)(1)(A)(i). Next, he must demonstrate that the evidence “is in

a condition making DNA testing possible.” Id. Along similar lines, the trial court must also

be satisfied that the evidence “has been subjected to a chain of custody sufficient to

establish that it has not been substituted, tampered with, replaced, or altered in any

material respect.” Id. art. 64.03(a)(1)(A)(ii).

       Once the fidelity of the evidence is established, the convicted person must then

establish by a preponderance of the evidence that he would not have been convicted if

exculpatory results had been obtained through DNA testing. Id. art. 64.03(a)(2)(A). “This

means that a convicted person must show a greater than 50% chance that he would not

have been convicted if exculpatory results from the requested DNA testing had been

available at trial.” Hall v. State, 569 S.W.3d 646, 655 (Tex. Crim. App. 2019) (citing Reed,

541 S.W.3d at 774). Generally, an exculpatory result is one that excludes the convicted

person as the donor of the DNA. Id. at 655–56 (citing Reed, 541 S.W.3d at 774).

       “In considering the likelihood of conviction, we limit our review to whether

exculpatory results would alter the landscape of evidence at trial, and we do not consider

post-trial factual developments.” Id. at 656 (citing Reed, 541 S.W.3d at 774). “The

presence of another person’s DNA at the crime scene will not, without more, constitute


                                                  8
affirmative evidence of appellant’s innocence.” Bell v. State, 90 S.W.3d 301, 306 (Tex.

Crim. App. 2002).

                                     III.    ANALYSIS

       Ross argues on appeal that he is entitled to post-conviction DNA testing because

he satisfied all of Chapter 64’s requirements. We conclude that Ross failed to carry his

burden.

A.     The Coins

       Although witnesses from the liquor store told police that the bank bags contained

coins, there is nothing in the record to suggest that the police recovered coins during their

searches. Additionally, the court reporter’s exhibit list does not show that coins were

admitted as evidence at Ross’s trial. In any event, the record conclusively establishes

that the State does not possess any coins. Consequently, Ross failed to show that this

evidence “still exists” for testing. See TEX. CODE CRIM. PROC. ANN. art. 64.03(a)(1)(A)(i).

B.     The Cash Register

       Ross contends that touch DNA testing of the partial palm print recovered on the

cash register would show that he did not touch the cash register. Setting aside the witness

testimony that the assailant was wearing gloves, which we discuss below, Ross’s expert

testified at trial that the print did not belong to Ross. Although an exculpatory DNA testing

result may have bolstered his expert’s testimony, it certainly would not have “alter[ed] the

landscape of evidence at trial.” See Hall, 569 S.W.3d at 656 (citing Reed, 541 S.W.3d at

774). Essentially, the jury already considered similar exculpatory evidence when it

convicted Ross. Accordingly, Ross failed to show by a preponderance of the evidence


                                             9
that he would not have been convicted if further exculpatory results had been obtained

through DNA testing. See TEX. CODE CRIM. PROC. ANN. art. 64.03(a)(2)(A).

C.     The Gun and Receipts

       Ross argues on appeal that the trial court drew the wrong conclusions from the

facts because, even if the gun and receipts were “contaminated” with other DNA profiles,

modern DNA testing can identify distinct DNA profiles from a mixed sample. In theory, we

agree that known DNA samples from people who may have contaminated the evidence,

such as Ross’s trial counsel, the prosecutors, and the court reporter, could be used to

eliminate them as donors. See Skinner v. State, No. AP-77,046, 2022 WL 5056917, at

*10 n.15 (Tex. Crim. App. Oct. 5, 2022) (noting in a Chapter 64 appeal that “[d]ue to

potential contamination of evidence, known DNA samples from people such as the court

reporter (Larry Porton), Bundy, and Hester, who may have handled the evidence, were

used to eliminate them as possible donors”).

       However, Ross never presented this science-based argument to the trial court.

Instead, he only questioned the strength of the State’s evidence on contamination and

gave a different account of what occurred. In particular, Ross noted that neither his trial

counsel nor the prosecutor was certain that they handled the evidence without gloves;

instead, they stated only that this “probably” occurred. According to Ross, officials did

wear gloves while handling evidence during trial.

       Even if we gave equal weight to Ross’s and the prosecutor’s varying accounts of

what happened more than ten years ago, the statement Ross’s counsel made at the time

of trial is compelling, and we cannot fault the trial court for crediting that statement over


                                             10
Ross’s recollection. See Reed, 541 S.W.3d at 770 (affirming the denial of a motion for

post-conviction DNA testing where the trial court credited testimony that “many people

handled [the] exhibits without gloves”). Thus, Ross failed to show that the gun and

receipts were subjected to a chain of custody sufficient to establish that the evidence was

not materially altered. See TEX. CODE CRIM. PROC. ANN. art. 64.03(a)(1)(A)(ii).

      Regardless, Ross’s motion fails for another reason. Ross suggests that only

Maxey’s touch DNA would be present on the gun and receipts, but such a result would

not have changed the trial’s outcome. See id. art. 64.03(a)(2)(A). As Ross acknowledges

in his motion, it was undisputed at trial that the assailant wore gloves at both robberies,

so the lack of Ross’s touch DNA on the gun and receipts would have been unremarkable,

if not expected. See Rivera, 89 S.W.3d at 60 n.20 (“[T]he absence of appellant’s DNA

would not indicate innocence because it could simply mean none was deposited.”).

      Moreover, the presence of Maxey’s touch DNA on the gun and receipts would only

“muddy the waters.” LaRue v. State, 518 S.W.3d 439, 446 (Tex. Crim. App. 2017) (quoting

Rivera, 89 S.W.3d at 59). The witnesses all agreed that the assailant was male, not

female. And Maxey acknowledged that the gun belonged to her; therefore, the probative

value of her touch DNA on the gun would have been minimal. See Hall, 569 S.W.3d at

658 (“Touch DNA poses special problems because . . . ‘touch DNA analysis cannot

determine when an epithelial cell was deposited.’” (quoting Reed, 541 S.W.3d at 777)).

Likewise, because the receipts were discovered at Maxey’s residence, the presence of

her DNA on the receipts could merely mean that she handled the receipts after the offense

was committed. See id. Indeed, Ross’s trial counsel suggested that Maxey was not a


                                            11
credible witness because she was likely an accomplice to the robberies.

      Finally, based on what we can gather from the limited record before us, there was

a substantial amount of circumstantial evidence connecting Ross to the robberies. The

police found numerous items in the residence and vehicle that were highly probative and

affirmatively linked to Ross. Additionally, Ross generally matched the description

provided by the witnesses, further linking him to the crime. Therefore, we also conclude

that Ross failed to demonstrate by a preponderance of the evidence that he would not

have been convicted if the gun and receipts had been tested for touch DNA. See TEX.

CODE CRIM. PROC. ANN. art. 64.03(a)(2)(A). Ross’s issue is overruled.

                                   IV.     CONCLUSION

      We affirm the trial court’s order.



                                                             GINA M. BENAVIDES
                                                             Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
16th day of December, 2022.




                                            12